PER CURIAM.
Granted. The district court erred in awarding the plaintiff in this redhibition suit both the full amount of the $6,000.00 purchase price of the home weatherization system (awarded because the system did not effect a savings of energy costs) and the amount of energy costs the plaintiff would have saved in five years if the system had performed as represented.
The judgments of the lower courts are therefore amended to delete the award of energy costs and to reduce the principal amount of the judgment from $10,752.59 to $8,388.28 and to reduce the attorney’s fees proportionately to $4,400.